
	
		II
		112th CONGRESS
		1st Session
		S. 220
		IN THE SENATE OF THE UNITED STATES
		
			January 27, 2011
			Mr. Wyden (for himself
			 and Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the restoration of forest landscapes,
		  protection of old growth forests, and management of national forests in the
		  eastside forests of the State of Oregon.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Oregon Eastside Forests
			 Restoration, Old Growth Protection, and Jobs Act of
			 2011.
		2.PurposesThe purposes of this Act are—
			(1)to conserve and
			 restore the eastside National Forests of the State;
			(2)to create an
			 immediate, predictable, and increased timber flow to support locally based
			 restoration economies in the communities of the eastside National Forests of
			 the State;
			(3)to make the
			 eastside National Forests of the State more resistant and resilient to, and to
			 mitigate the effects of, climate change;
			(4)to protect,
			 restore, and increase old-growth forest stands and trees in the eastside
			 National Forests of the State;
			(5)to promote
			 collaboration in the communities of the eastside National Forests of the State
			 to respond to critical threats to forest and watershed health and to support
			 natural resource- and restoration-based economies;
			(6)to prioritize,
			 strategically target, and accelerate projects to improve forest health and
			 watershed health in old growth forests located in the eastside National Forests
			 of the State; and
			(7)to provide the
			 Secretary, collaborative groups, and the public with independent scientific
			 advice for restoring forest health and watershed health in the eastside
			 National Forests of the State.
			3.DefinitionsIn this Act:
			(1)Advisory
			 panelThe term advisory panel means the Eastside
			 Forest Scientific and Technical Advisory Panel established under section
			 6(a).
			(2)Collaborative
			 groupThe term collaborative group means a group of
			 individuals that meets the requirements of section 9(a)(2).
			(3)Covered
			 areaThe term covered area means the area selected
			 by the Secretary under section 4(a)(1) that is—
				(A)within the State;
			 and
				(B)not within the
			 area covered by the Record of Decision for Amendments to Forest Service and
			 Bureau of Land Management Planning Documents Within the Range of the Northern
			 Spotted Owl, dated April 1994.
				(4)Emergency
			 conditionThe term emergency condition means a
			 condition—
				(A)that results in
			 an—
					(i)imminent risk to
			 life or property; or
					(ii)immediate
			 impairment of the public use and enjoyment of a trail, road, highway, public
			 facility, or public land; and
					(B)with respect to
			 subparagraph (A)(ii), the urgency to address the emergency of which outweighs
			 the benefits of full notice and comment.
				(5)Forest
			 healthThe term forest health means conditions that
			 enable forested land—
				(A)to be durable,
			 resilient, and less prone to uncharacteristic wildfire, insect, or pathogen
			 outbreaks, while—
					(i)supporting
			 ecosystem services and populations of native species; and
					(ii)allowing for
			 natural disturbances;
					(B)to maintain or
			 develop species composition, ecosystem function and structure, hydrologic
			 function, and sediment regimes that are within an acceptable range that
			 considers—
					(i)historic
			 variability; and
					(ii)anticipated
			 future conditions; and
					(C)to be resistant
			 and resilient to uncharacteristic events.
				(6)Forest
			 standThe term forest stand means a contiguous group
			 of trees that are sufficiently uniform in age-class distribution, composition,
			 and structure and that are growing on a site of sufficiently uniform quality to
			 be a distinguishable unit.
			(7)InitiativeThe
			 term Initiative means an initiative established by the
			 Secretary—
				(A)to restore and
			 improve the ecological structure, composition, and function and the natural
			 processes of watersheds within the National Forest System;
				(B)to preserve and
			 create local jobs in rural communities that are located in or near National
			 Forest System land;
				(C)to sustain the
			 local wood products infrastructure and community capacity that is necessary for
			 the appropriate management and restoration of National Forest System
			 land;
				(D)to promote
			 cooperation and collaboration in the management of National Forest System
			 land;
				(E)to carry out
			 collaborative projects to restore forest health and watershed health and to
			 reduce the risk of uncharacteristic disturbances from fire, insects, and
			 disease to communities, watersheds, and natural resources through a
			 collaborative process of planning, prioritizing, and implementing ecological
			 restoration, hazardous fuel reduction, and other vegetation management
			 projects;
				(F)to collect
			 information from the projects carried out under this Act in an effort to better
			 understand the manner in which to improve forest restoration and management
			 activities; and
				(G)under which not
			 more than 15 National Forests may be selected to participate.
				(8)National forest
			 systemThe term National Forest System has the
			 meaning given the term in section 11(a) of the Forest and Rangeland Renewable
			 Resources Planning Act of 1974 (16 U.S.C. 1609(a)).
			(9)Plant
			 association
				(A)In
			 generalThe term plant association means a
			 description of a plant community that—
					(i)would
			 potentially, in the absence of a disturbance, occupy a site; and
					(ii)may be
			 aggregated into 1 or more groups based on similarities in plant species,
			 composition, environment, and productivity.
					(B)InclusionThe
			 term plant association includes, with respect to a forested site,
			 species representing tree, shrub, and herbaceous layers.
				(10)Restoration
			 assessmentThe term restoration assessment means the
			 Eastside Landscape Forest Restoration Assessment prepared under section
			 7(a).
			(11)SecretaryThe
			 term Secretary means the Secretary of Agriculture (acting through
			 the Chief of the Forest Service).
			(12)StateThe
			 term State means the State of Oregon.
			(13)UncharacteristicThe
			 term uncharacteristic means a wildfire, insect, or pathogen
			 outbreak or level of forest fuel, the severity, size, frequency, or quantity of
			 which exceeds the historic range of variability.
			(14)Watershed
			 areaThe term watershed area means 1 or more
			 subwatersheds (also known as 6th code hydrologic units).
			(15)Watershed
			 healthThe term watershed health means landscape
			 conditions that enable riparian and aquatic ecosystems—
				(A)to capture,
			 store, and release water, sediment, wood, and nutrients;
				(B)to provide for
			 water temperatures that are within the range of variability of the natural
			 regimes for the processes described in subparagraph (A); and
				(C)to create and
			 sustain functional riparian, aquatic, and wetland habitats that are capable of
			 supporting diverse populations of native aquatic- and riparian-dependent
			 species.
				4.Land
			 management
			(a)Selection of
			 covered area
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary may select all or part of 1 or more National Forests in the
			 State as part of the Initiative.
				(2)TermThe
			 selection under paragraph (1) shall be for a period of 15 years.
				(3)EffectThe
			 provisions of this Act shall apply to the covered area.
				(b)Land management
			 goals
				(1)In
			 generalIn the covered area, the Secretary shall, considering the
			 best available science, seek—
					(A)to conserve and
			 restore forest health, watershed health, and other ecosystems;
					(B)to reduce the
			 risk of, and increase the resistance and resiliency of the land to,
			 uncharacteristic disturbances;
					(C)to allow for
			 characteristic natural disturbances; and
					(D)to harvest wood
			 to maintain adequate levels of industry infrastructure to accomplish the goals
			 described in subparagraphs (A), (B), and (C).
					(2)Forest
			 managementTo achieve the goals of paragraph (1) in the forested
			 land in the covered area, the Secretary shall consider opportunities—
					(A)to reduce the
			 basal area in overstocked forest stands;
					(B)to increase the
			 mean diameter of forest stands;
					(C)to maintain or
			 create a forest composition that focuses on more fire- and drought-tolerant
			 species;
					(D)to restore
			 historic levels of within-forest stand spatial heterogeneity;
					(E)to conserve and
			 restore old growth;
					(F)to conserve and
			 restore population levels of older trees;
					(G)to conserve and
			 restore ecologically sustainable forest stands and landscapes to incorporate
			 characteristic forest stand structures and older tree populations;
					(H)to harvest wood
			 and use the value of merchantable sawlogs and biomass to help offset the cost
			 of improving forest health and watershed health;
					(I)to restore or
			 maintain sustainable and fire-resilient conditions in perpetuity through active
			 management (including management through prescribed or wildland fire and
			 mechanical treatments);
					(J)to restore or
			 maintain ecologically appropriate spatial complexity (including a range of open
			 to dense forest patches at scales from the forest stand to the
			 landscape);
					(K)to create
			 nonuniform effects in carrying out vegetation management projects by avoiding
			 extensive areas of uniform treatment, except for certain treatments (such as
			 broadcast burns) that are carried out to enhance the spatial heterogeneity of
			 the forest site;
					(L)to restore or
			 maintain ecologically appropriate understory plant community composition and
			 condition, including—
						(i)by
			 restoring and maintaining native ground cover; and
						(ii)by
			 reducing the impacts of, and potential for, exotic and other invasive species;
			 and
						(M)to increase
			 stakeholder participation through collaborative groups.
					(c)PlanningTo
			 help to achieve the goals described in subsection (b), the Secretary shall use
			 landscape scale planning based on watershed areas as a tool to implement
			 ecological restoration projects in the covered area.
			(d)Performance
			 goals
				(1)In
			 generalNot later than 180 days after the date on which the
			 Secretary selects the covered area, the Secretary, in consultation with the
			 relevant collaborative groups, may establish performance goals, in addition to
			 the goals that are established by subsection (b), that the Secretary shall seek
			 to achieve consistent with the purposes of this Act and the goals and
			 opportunities described in subsection (b) for the covered area.
				(2)TermSubject
			 to paragraph (3), each performance goal established under paragraph (1) shall
			 be measured annually for a period of 15 years.
				(3)AdditionsThe
			 Secretary may develop additional performance goals that the Secretary
			 determines to be appropriate during the period established by paragraph
			 (2).
				(4)PrioritizationSubject
			 to the limitations described in section 11(b), the Secretary shall prioritize
			 the vegetation management and hazardous fuels reduction program activities in
			 the covered area to achieve the performance goals established under this
			 subsection.
				(5) Restoration
			 goals
					(A)In
			 generalWithin the covered area, consistent with the goals, and
			 after considering the opportunities, described in subsection (b), the Secretary
			 shall, to the maximum extent practicable, prepare, offer, and promptly
			 implement projects, that—
						(i)are predominantly
			 comprised of mechanical treatment in the covered area that emphasize sawtimber
			 as a byproduct; and
						(ii)are conducted
			 on—
							(I)for the first
			 fiscal year after the date of enactment of this Act, not less than 39,000
			 acres;
							(II)for the
			 subsequent fiscal year, not less than 58,000 acres; and
							(III)for each fiscal
			 year thereafter until the fiscal year in which at least 1 ecological
			 restoration project for each National Forest is initiated under section 8, not
			 less than 80,000 acres.
							(B)Annual
			 goals
						(i)In
			 generalBeginning in the first fiscal year after the date on
			 which at least 1 ecological restoration project is initiated for each National
			 Forest under section 8 and each fiscal year thereafter until the date on which
			 the Initiative is completed, the Secretary may, subject to clause (ii), set
			 annual acreage performance goals for projects that are predominantly comprised
			 of mechanical treatment in the covered area that emphasize sawtimber as a
			 byproduct consistent with the goals, and after considering the opportunities,
			 described in subsection (b).
						(ii)ConsiderationsIn
			 setting goals under clause (i), the Secretary shall consider—
							(I)the restoration
			 assessment;
							(II)any specific
			 recommendations of the advisory panel relating to acreage treatment needs;
			 and
							(III)advice provided
			 by a collaborative group relating to acreage treatment needs.
							(e)Prohibitions on
			 removal of certain trees
				(1)Larger
			 treesExcept as provided in paragraph (3), the Secretary shall
			 prohibit the cutting or removal of any live tree located in the covered area,
			 the diameter of which is 21 inches or greater measured at breast height.
				(2)Smaller
			 treesExcept as provided in paragraph (3)(B), the Secretary shall
			 prohibit the cutting or removal of any live tree located in the covered area,
			 the diameter of which is less than 21 inches measured at breast height, if the
			 Secretary determines, after considering the recommendations of the advisory
			 panel, that prohibiting the cutting or removal is required to meet the goals
			 described in subsection (b).
				(3)Exceptions
					(A)Ecological
			 exceptionThe prohibitions described in paragraph (1) shall not
			 apply if the Secretary, after considering the recommendations of the advisory
			 panel and consulting with each relevant collaborative group, determines that
			 the cutting or removal of the tree would be consistent with the goals described
			 in subsection (b)(1).
					(B)Administrative
			 exception
						(i)In
			 generalThe prohibitions described in paragraphs (1) and (2)
			 shall not apply if the Secretary determines that there is no reasonable
			 alternative to the cutting or removal of the tree to provide for a safe
			 administrative, public, or special use.
						(ii)Notice
			 requirementThe Secretary shall provide to the public and each
			 relevant collaborative group notice and an opportunity to comment before making
			 a determination under clause (i), unless the Secretary determines that the
			 cutting or removal of the tree is necessary to respond to an emergency
			 condition.
						(f)Limitations on
			 road constructionIn carrying out any vegetation management
			 project in the covered area, the Secretary shall—
				(1)not construct any
			 permanent road, unless the Secretary determines that the road is a justifiable
			 realignment of a permanent road to restore or improve the ecological structure,
			 composition, and function and the natural processes of the affected forest or
			 watershed; and
				(2)by the earlier of
			 the date on which the vegetation management project is completed or the date
			 that is 1 year after the activities for which the road was constructed are
			 complete, decommission any temporary road constructed to carry out the
			 vegetation management project by—
					(A)reestablishing
			 vegetation on the road; and
					(B)restoring any
			 natural drainage, watershed function, or other ecological processes that are
			 disrupted or adversely impacted by the road, including by removing or
			 hydrologically disconnecting the road prism.
					5.Watershed
			 management
			(a)Aquatic and
			 riparian resources management
				(1)In
			 generalWithin the covered area, each vegetation management
			 project in an area delineated under subsection (b) shall protect and restore
			 the aquatic and riparian-dependent resources of the delineated area.
				(2)EffectsA
			 project described in paragraph (1) may result in short-term negative effects on
			 the aquatic and riparian-dependent resources of the delineated area if the
			 Secretary determines, after considering the best available science, that the
			 project would result in a net improvement to the condition of those resources
			 over the long-term.
				(b)Delineation of
			 areas
				(1)Fish-bearing
			 streamsThe Secretary shall delineate each permanently flowing
			 fishbearing stream and the area extending away from each edge of the active
			 stream channel to include—
					(A)the top of the
			 inner gorge;
					(B)the outer edges
			 of the 100-year floodplain;
					(C)the outer edges
			 of riparian vegetation;
					(D)a distance equal
			 to the height of 2 site-potential trees; and
					(E)a slope distance
			 of not less than 300 feet.
					(2)Permanently
			 flowing non-fishbearing streamsThe Secretary shall delineate
			 each permanently flowing non-fishbearing stream and the area extending away
			 from each edge of the active stream channel to include—
					(A)the top of the
			 inner gorge;
					(B)the outer edges
			 of the 100-year flood plain;
					(C)the outer edges
			 of riparian vegetation;
					(D)a distance equal
			 to the height of 1 site-potential tree; and
					(E)a slope distance
			 of not less than 150 feet.
					(3)Ponds, lakes,
			 reservoirs, and wetlands larger than 1 acreThe Secretary shall
			 delineate each pond, lake, reservoir, and wetland larger than 1 acre and the
			 area extending away from the high-water edges to include—
					(A)the outer edges
			 of the riparian vegetation;
					(B)the extent of the
			 seasonally saturated soil;
					(C)the extent of
			 moderately and highly unstable areas;
					(D)a distance equal
			 to the height of 1 site-potential tree; and
					(E)a slope distance
			 of—
						(i)if
			 the area located in a watershed identified as key or priority under the
			 applicable land and resource management plan, not less than 100 feet; or
						(ii)not less than 50
			 feet.
						(4)Intermittent
			 streams, wetlands less than 1 acre, landslides, and landslide-prone
			 areasThe Secretary shall delineate each wetland smaller than 1
			 acre, landslide, landslide-prone area, intermittent stream channel, and the
			 area extending away from the edges of the wetland, landslide, landslide-prone
			 area, or intermittent stream channel to include—
					(A)the top of the
			 inner gorge;
					(B)the outer edges
			 of the riparian vegetation;
					(C)a distance equal
			 to the height of 1 site-potential tree; and
					(D)a slope distance
			 of—
						(i)if
			 the area is located in a watershed identified as key or priority under the
			 applicable land and resource management plan, not less than 100 feet; or
						(ii)not less than 50
			 feet.
						(c)Aquatic and
			 riparian protection
				(1)In
			 generalExcept as provided in paragraph (2), the Secretary shall
			 comply with the aquatic and riparian protection requirements of the applicable
			 land and resource management plan in existence on the date of enactment of this
			 Act in carrying out each vegetation management project in the covered
			 area.
				(2)ModificationsThe
			 Secretary may modify the aquatic and riparian protection requirements described
			 in paragraph (1) if the Secretary determines, after considering the best
			 available science, that the modifications would meet or exceed the goals of the
			 aquatic and riparian protection requirements.
				6.Eastside forest
			 scientific and technical advisory panel
			(a)In
			 generalNot later than 120 days after the date on which the
			 Secretary selects the covered area, the Secretary shall establish an advisory
			 panel—
				(1)to be known as
			 the Eastside Forest Scientific and Technical Advisory Panel;
			 and
				(2)to advise the
			 Secretary, collaborative groups, and the public regarding the development and
			 implementation of—
					(A)goals to improve
			 forest health, watershed health, and related social and economic goals in the
			 covered area;
					(B)the restoration
			 assessment; and
					(C)projects needed
			 to accomplish the purposes of this Act.
					(b)CompositionThe
			 advisory panel shall be composed of 9 members, each of whom shall have
			 expertise in 1 or more of the following:
				(1)Silviculture.
				(2)Timber
			 economics.
				(3)Road and logging
			 engineering.
				(4)Soil science and
			 geology.
				(5)Ecosystem
			 services or natural resources economics.
				(6)Community
			 economics or ecosystem workforce development.
				(7)Forest
			 ecology.
				(8)Aquatic and
			 riparian ecology.
				(9)Wildlife
			 ecology.
				(10)Ecological
			 restoration.
				(11)Invasive species
			 control and eradication.
				(12)Wildland
			 fire.
				(13)Water quantity
			 and water quality.
				(14)Hydrology.
				(15)Forest carbon
			 life-cycle and sequestration.
				(16)Social
			 science.
				(c)AppointmentsThe
			 Secretary shall—
				(1)ensure that the
			 advisory panel includes experts in a broad array of the fields described in
			 subsection (b); and
				(2)give
			 consideration to the recommendations of institutions of higher education (as
			 defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
			 1001(a)), professional societies, and other interested organizations and
			 persons.
				(d)Duties
				(1)Recommendations
			 report
					(A)In
			 generalNot later than 180 days after the date on which the
			 Secretary appoints the members of the advisory panel, the advisory panel shall
			 submit to the Secretary and make available to the public a report that contains
			 recommendations regarding the manner by which the Secretary may best achieve
			 the purposes and goals and consider the opportunities described in section
			 4(b).
					(B)RequirementsThe
			 report shall provide recommendations based on the best available
			 science—
						(i)for
			 the size and scope of projects needed to accomplish the goals and consider the
			 opportunities described in section 4(b);
						(ii)for potential
			 protocols that could be used to efficiently identify trees older than 150 years
			 in carrying out experimental ecological restoration projects under section
			 8(b);
						(iii)for increasing
			 local capacity to accomplish the goals and consider the opportunities described
			 in section 4(b); and
						(iv)for each
			 relevant plant association group—
							(I)for protecting
			 and restoring terrestrial, aquatic, riparian, wildlife, fish, vegetation, soil,
			 carbon, and other resources;
							(II)for the types of
			 activities necessary and desirable to restore forest health and watershed
			 health (including thinning, prescribed, and natural fire, and other appropriate
			 activities);
							(III)for cases in
			 which the cutting or removal of trees described in section 4(e)(1) would
			 generally be considered to be ecologically appropriate; and
							(IV)for cases in
			 which prohibiting the cutting or removal of trees described in section 4(e)(2)
			 would generally be considered to be ecologically appropriate.
							(C)Administration
						(i)In
			 generalTo the maximum extent practicable, the advisory panel
			 shall achieve a consensus with respect to each recommendation included in the
			 report.
						(ii)Inclusion of
			 dissenting opinionsIf the advisory panel fails to achieve a
			 consensus with respect to any recommendation included in the report, the report
			 shall include each dissenting opinion relating to the recommendation.
						(2)Review
			 reportNot later than 5 years after the date on which the
			 Secretary appoints the members of the advisory panel, the advisory panel shall
			 submit to the Secretary and make available to the public a report
			 providing—
					(A)a quantitative
			 and qualitative assessment of the status of, and changes to, forest health and
			 watershed health in the covered area, including the resiliency, aquatic
			 function, and plant composition, structure, and function; and
					(B)an assessment of
			 the implementation of the recommendations made under paragraph (1).
					7.Assessment and
			 strategy
			(a)Eastside
			 landscape forest restoration assessment
				(1)In
			 generalThe Secretary shall prepare an assessment of the covered
			 area to be known as the Eastside Landscape Forest Restoration
			 Assessment.
				(2)RequirementsThe
			 restoration assessment shall—
					(A)compile the best
			 available scientific assessments of, and relating to, the covered area
			 concerning—
						(i)forest health and
			 watershed health, including measures necessary to restore forest health and
			 watershed health;
						(ii)the road system,
			 including—
							(I)travel
			 management; and
							(II)the funding
			 levels necessary to maintain the road system;
							(iii)the local
			 infrastructure and workforce capacity needs and the potential value to the
			 local economy resulting from comprehensive forest restoration;
						(iv)baseline
			 ecological conditions in the forests and watersheds;
						(v)baseline economic
			 conditions in the communities;
						(vi)the volume of
			 biomass that—
							(I)consists of
			 slash, brush, and any tree that does not exceed the minimum size standards for
			 sawtimber; and
							(II)can be supplied
			 consistent with the goals and considering the opportunities described in
			 section 4(b);
							(vii)the volume of
			 sawtimber that can be supplied consistent with the goals and considering the
			 opportunities described in section 4(b); and
						(viii)methods to
			 hydrologically and ecologically restore land and water by—
							(I)decommissioning
			 unnecessary and undesirable roads; and
							(II)reducing the
			 environmental impact of necessary and desirable roads; and
							(B)to the extent
			 practicable and using the best available science, develop and provide the
			 information described in subparagraph (A) that is not available in any existing
			 assessment.
					(3)Timing
					(A)In
			 generalAs soon as practicable after the date on which the
			 Secretary selects the covered area, the Secretary shall make available to the
			 public the information required under paragraph (2).
					(B)CompletionNot
			 later than 2 years after the date on which the Secretary selects the covered
			 area, the Secretary shall complete the restoration assessment.
					(4)Review and
			 updateThe Secretary shall periodically review and update the
			 information compiled and developed under paragraph (2).
				(b)Strategy
				(1)In
			 generalUsing the restoration assessment, the Secretary shall
			 develop a strategy to assist in the development and implementation of projects
			 needed to accomplish the purposes of this Act.
				(2)RequirementsThe
			 strategy required under paragraph (1) shall include—
					(A)methods to
			 identify and prioritize areas within the covered area in which projects would
			 address the restoration needs and opportunities described in the restoration
			 assessment;
					(B)recommendations
			 for possible projects within the covered area, consistent with the priorities
			 described in section 8; and
					(C)recommendations
			 for improving the commercial use of biomass and other byproducts of projects
			 within the covered area.
					(c)Public
			 availabilityThe Secretary shall make available to the public
			 draft and final copies of the restoration assessment and the strategy required
			 by subsection (b).
			8.Ecological
			 restoration projects
			(a)Ecological
			 restoration projects
				(1)In
			 generalAs soon as practicable after the date on which the
			 Secretary selects the covered area, the Secretary shall, considering the
			 opportunities described in section 4(b)(2), implement ecological restoration
			 projects in the covered area to further the goals described in section
			 4(b).
				(2)Landscape-scale
			 projectsSubject to the availability of appropriations in
			 accordance with section 11, the Secretary shall, to the maximum extent
			 practicable, implement 1 or more ecological restoration projects for each
			 National Forest in the covered area that provide landscape-scale work within a
			 watershed area by the earlier of the date that is—
					(A)1 year after the
			 date of completion of the restoration assessment; or
					(B)3 years after the
			 date on which the Secretary selects the covered area.
					(3)RequirementsIn
			 developing and implementing ecological restoration projects under this section,
			 the Secretary shall consider—
					(A)the best
			 available science and data;
					(B)the
			 recommendations of the advisory panel;
					(C)the restoration
			 needs and opportunities described in the restoration assessment;
					(D)the strategy
			 developed under section 7(b); and
					(E)the views of the
			 relevant collaborative groups.
					(4)Net road
			 reductionIn developing ecological restoration projects under
			 this Act, the Secretary shall examine opportunities for, and achieve, a net
			 reduction in the permanent road system to improve forest and watershed health
			 to the maximum extent practicable.
				(5)Prioritization
					(A)In
			 generalThe Secretary shall prioritize ecological restoration
			 projects in the covered area considering the requirements in paragraph (3) and
			 based on the degree to which the ecological restoration projects would improve
			 forest health and watershed health, based on—
						(i)dry
			 and moist forest plant association groups; and
						(ii)the need to
			 sustain adequate levels of industry infrastructure to accomplish the goals
			 described in section 4(b).
						(B)InclusionsIn
			 carrying out this section, the types of projects the Secretary shall consider
			 to be priority projects include projects that—
						(i)reduce the risk
			 of, and increase the resistance and resiliency of the land to, uncharacteristic
			 disturbances, particularly if critical components or values are at risk,
			 including—
							(I)communities
			 located in the wildland-urban interface (as defined in section 101 of the
			 Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511)); and
							(II)valuable forest
			 structures (including old growth and older mature trees);
							(ii)restore the
			 structure and composition of forest stands at a high or moderate departure from
			 the historic range of variability;
						(iii)accelerate the
			 development of complex forest structure in a young forest that has been
			 simplified through past management, such as by—
							(I)creating spatial
			 heterogeneity (including the creation of skips and gaps) using mechanical
			 treatments to create wildlife habitat; and
							(II)retaining
			 biological legacies (including large standing, downed, live, and dead
			 trees);
							(iv)assist in the
			 implementation of community wildfire protection plans developed by at-risk
			 communities (as those terms are defined in section 101 of the Healthy Forests
			 Restoration Act of 2003 (16 U.S.C. 6511));
						(v)use
			 the value of merchantable sawlogs and biomass to help offset the cost of
			 ecological restoration projects;
						(vi)meet local and
			 rural community needs through a source that is selected on a best-value basis;
			 and
						(vii)reduce the
			 permanent road system to improve forest health and watershed health.
						(b)Experimental
			 ecological restoration projects
				(1)In
			 generalAs soon as practicable after final agency action, but not
			 later than 5 years after the date on which the Secretary selects the covered
			 area, the Secretary shall implement experimental ecological restoration
			 projects in the covered area that are designed to use an age limitation that
			 prohibits the cutting or removal of any tree older than 150 years.
				(2)Applicability
			 of cutting limitationThe prohibitions described in section
			 4(e)(1) shall not apply to any experimental ecological restoration project
			 carried out under this subsection.
				(3)ProtocolThe
			 Secretary shall establish a protocol to efficiently identify trees older than
			 150 years in carrying out each experimental ecological restoration project
			 under this subsection, such as by—
					(A)sampling trees
			 within forest stands; or
					(B)establishing
			 standards for determining which forest stands contain trees older than 150
			 years.
					(4)Use of
			 dataThe Secretary shall use data from experimental ecological
			 restoration projects—
					(A)to examine the
			 feasibility of implementing age limits at a broader scale; and
					(B)to provide
			 recommendations regarding the manner by which future vegetation management
			 projects designed to protect trees older than 150 years may be carried out more
			 efficiently.
					(c)ReviewEach
			 project carried out under this section may be subject to—
				(1)the predecisional
			 administrative review process established in part 218 of title 36, Code of
			 Federal Regulations, except that the Secretary shall provide notice of, and
			 distribute, a proposed decision before or with the environmental assessment or
			 final environmental impact statement for any project subject to review under
			 this paragraph; and
				(2)subsections (b)
			 and (c)(3) of section 106 of the Healthy Forests Restoration Act of 2003 (16
			 U.S.C. 6516).
				9.Collaboration
			(a)Collaborative
			 groups
				(1)In
			 generalTo assist in the development of the restoration
			 assessment and the projects needed to accomplish the purposes of this Act in
			 the covered area, the Secretary shall consult with, and consider the
			 recommendations of, any collaborative group that meets the criteria described
			 in paragraph (2).
				(2)Collaborative
			 groupsA collaborative group under paragraph (1) means a group
			 that—
					(A)is interested in
			 the implementation of this Act;
					(B)includes multiple
			 individuals representing diverse interests that include—
						(i)environmental
			 organizations;
						(ii)timber and
			 forest products industry representatives; and
						(iii)county
			 governments;
						(C)operates—
						(i)in
			 a transparent and nonexclusive manner; and
						(ii)by
			 consensus or in accordance with voting procedures to ensure a high degree of
			 agreement among participants and across various interests; and
						(D)requires a level
			 of participation sufficient to ensure that members of the collaborative group
			 are adequately informed before each decision.
					(b)Multiparty
			 monitoringThe Secretary, in consultation with the relevant
			 collaborative groups, may develop a multiparty monitoring plan for any
			 vegetation management project carried out under this Act.
			10.Administration
			(a)EffectNothing
			 in this Act affects—
				(1)any right
			 described in a treaty between an Indian tribe and the United States; or
				(2)any biological
			 opinion, including any opinion associated with the aquatic and riparian
			 protection requirements of applicable land and resource management
			 plans.
				(b)Applicable
			 lawExcept as provided in section 8(c), the Secretary shall carry
			 out this Act in accordance with applicable law (including regulations).
			(c)Principal
			 agency contact
				(1)SelectionThe
			 Secretary shall select a principal agency contact for the implementation of
			 this Act.
				(2)DutiesThe
			 principal agency contact shall—
					(A)serve as the
			 point-of-contact for the advisory panel;
					(B)facilitate
			 communications among—
						(i)the
			 advisory panel;
						(ii)collaborative
			 groups;
						(iii)employees of
			 the Forest Service; and
						(iv)any other
			 stakeholders (including the public).
						(d)Reporting
				(1)In
			 generalThe Secretary shall prepare a report on the
			 implementation of this Act—
					(A)not later than 5
			 years after the date on which the Secretary selects the covered area;
			 and
					(B)2 years before
			 the date referred to in subsection (e)(1).
					(2)ContentsThe
			 reports required under subparagraph (A) shall, for each National Forest in the
			 covered area, assess the progress toward accomplishing—
					(A)the purposes of
			 this Act; and
					(B)the performance
			 goals established under section 4(d).
					(e)Termination of
			 authority
				(1)In
			 generalThe authorities under this Act shall terminate on the
			 date that is 15 years after the date of enactment of this Act.
				(2)EffectNothing
			 in this subsection affects a valid contract in effect on the date described in
			 paragraph (1).
				11.Authorization
			 of appropriations
			(a)In
			 generalSubject to subsection (b), there is authorized to be
			 appropriated $50,000,000 to carry out this Act, to remain available until
			 expended.
			(b)Limitation
				(1)Other
			 allocationsAmounts expended to carry out this Act shall not
			 reduce the allocations of appropriated funds to the Secretary for use
			 in—
					(A)other National
			 Forests not included in the covered area;
					(B)other States;
			 or
					(C)other Regions of
			 the Forest Service.
					(2)ReductionThe
			 amount authorized to be appropriated under subsection (a) shall be reduced by
			 any Federal funds allocated to, and expended by, a National Forest in the
			 covered area under the program established under section 4003 of the Omnibus
			 Public Land Management Act of 2009 (16 U.S.C. 7303) to implement a proposal
			 under subsection (d) of that section.
				
